DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a damper pin disposed in the damper slot, wherein the damper pin, IN SMALL SET OF ORIENTATIONS and not during operation,  partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades” does not reasonably provide enablement for “a damper pin disposed in the damper slot, wherein the damper pin, In a majority of positions and orientations and at all times during operation,  partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly make the invention commensurate in scope with these claims. With Regards to Wands the office notes:
The Breadth of the claims is such that the Applicant has claimed the inventive feature in a way which Applicant’s own specification will only meet for a narrow position and moment which the claim set does not clarify.  The office respectfully notes during operation, the blades will experience thermal expansion which will reduce the gap as well as the blades will shift in their root holdings, which will reduce or alter the size of the gap between blades.  Further during operation centrifugal force will move the pin such that it is no longer protruding less than the size of the gap as it will bridge the gap between and make contact as this is the purpose of damping.  Even during instillation blades on the bottom of the wheel or on one side half, will have the pin positioned in the second of the two slots and protruding beyond the height of the gap. This weights Against Applicant.
The Nature of the invention is such that the Applicant is attempting by the specification to claim a feature of a particular slot width, particular instillation distance between blades, and particular dampener width, but has only placed the explicitly width of the dampener pin in claim.  This weights Against Applicant.
The State of the prior art, see rejection below, does acknowledge sizing recesses and dampener pins and gaps to avoid contact, which would support enablement, but the prior art uses language which more clearly denotes the size of the slot as well, which is more enabling than the language Applicant has suggested. This weights very slightly against Applicant, but provides a critical direction whereby Applicant can move TOWARDS enablement.
The level of one of ordinary skill in the art would not be able to produce a dampener pin which met the Applicant’s claim language in ALL states of operation, as operation would cause the dampener to move to a position where it wasn’t protruding at less than a gap, or resist gravity for the installed non-operating state on the bottom of the wheel/rotor. This weights Against Applicant.

The amount of direction provided by the inventor:  The inventor provides no direction to meet their claim language as broadly as it is presented, and only guidance for a single narrowed method of meeting the claim.  This weights Against Applicant.
The existence of working examples, similarly to the amount of direction above, the Applicant has presented a claim that can only be met by their example in a single orientation, but their own invention would fail to meet during operation states or during various instillation states.  This weights Against Applicant.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Based upon the language of the claims, and not the inventive concept as the office understands it, there would be too much experimentation to make a dampener pin which would meet the claim language as it is currently met for all states of installation and operation. This weights Against Applicant. 
Examiner’s Note: The office believes the language can be corrected by including representing the inventive feature as a combination of the size of the dampener pin, the size of the first (or larger slot), and the size of the gap, as the relative sizes of these elements should remain the same even when the pin has moved to protrude across the gap.  The Applicant is invited to set up an interview before the response to the next action if they have any concerns about selecting language which can get around this enablement and clearly represent the inventive concept of the Applicant with regards to the size of the dampener pin. The Office notes Claims 2 and 4 come close to solving some of the concerns raised above. Claim 4 in particular clarifies the position of the dampener where it can meet the claim limitation, i.e. with two faces in contact in a slot, but does not account for operation states where the gap can shrink.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 10,450,866 to Weinert et al. (W1).

In Re Claim 1:
W1 shows:
	A damping device (24) for a turbine blade assembly, the damping device comprising:
	A damper slot(20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms(18) of adjacent first(14) and second(15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks (13); and [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figure 7.]
	A dampener pin (24) disposed in the damper slot, [Figure 7-8.]
	Wherein the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. [Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]

In Re Claims 4-6:
W1 shows:
	The damping device according to claim 1, wherein:
	(Claim 4) the dampener pin is a polygonal dampener pin, and wherein at least two sides of the polygonal damper pin are in close contact with an inside of the first slot, a height of the polygonal damper pin protruding out of the open inlet of the first slot is smaller than the gap distance between the first and second turbine blades. [Figure 7 shows a pentagonal dampening pin, and that two of the sides are in close contact.  The feature of protrusion being smaller than a gap is discussed under claim 1 above.]
	(Claim 5) claim 4, wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is larger than a diameter of a circle inscribed in a receiving space of the damper slot. [Figure 8 shows the damper pin in an intermediate space.  Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the polygon.]
	(Claim 6) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

In Re Claim 11:
W1 shows:
	A turbine blade assembly comprising:
	A plurality of turbine rotor disks; [Col. 1, ll. 12-13 discloses multiple turbine stages and multiple turbine blades on them.]
	A plurality of turbine blades (14, 15) each radially disposed along a circumferential surface of the turbine rotor disk(13); and [Col. 6, ll. 6-18, gives the features listed]
	A damper device comprising a damper slot(20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms(18) of adjacent first(14) and second(15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks, and a dampener pin(24) disposed in the damper slot [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figures 7-8.]
	Wherein the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. [Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]

In Re Claims 14-16:
W1 shows:
	The turbine blade assembly according to claim 11, wherein: 
	(Claim 14) the dampener pin is a polygonal dampener pin, and wherein at least two sides of the polygonal damper pin are in close contact with an inside of the first slot, a height of the polygonal damper pin protruding out of the open inlet of the first slot is smaller than the gap distance between the first and second turbine blades. [Figure 7 shows a pentagonal dampening pin, and that two of the sides are in close contact.  The feature of protrusion being smaller than a gap is discussed under claim 1 above.]
	(Claim 15) claim 14, wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is larger than a diameter of a circle inscribed in a receiving space of the damper slot. [Figure 8 shows the damper pin in an intermediate space.  Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the polygon.]
	(Claim 16) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0067349 to Kareff et al. (K1) in view of W1.

In Re Claim 1:
K1 teaches:
	A damping device (100) for a turbine blade assembly, the damping device comprising:
	A damper slot(48) formed by first (48) and second (unlabeled curvature in second side) slots being axially opposite each other under respective platforms(38) of adjacent first(28b) and second(28a) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks (26); and [Page 2, ¶23, 24, and 26 along with Figure 3 provide the labels for the element numbers.]
	A dampener pin (100) disposed in the damper slot, [Figure 5-6.]

K1 is silent as to:
	Wherein the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. \

W1 teaches:
	Wherein the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. [Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]  W1 discloses this feature is desirable because the pin should “be almost completely counter-sunk in the assigned recess of the turbine blade during mounting, so that the individual turbine blades of the rotor device can be pushed into the matched retention slot of the disk wheel bit by, without the danger of wedging or jamming.” (emphasis added.) [Col. 2, ll. 58-53.]  Further W1 teaches there should be two recesses, (the second smaller - Col. 8, ll. 25-30) where the recesses have inclined upper guide surfaces(36) [Col. 8, ll. 38-47.] which work together to aid in the positioning of the damping device to keep it centered between the devices. [Col. 9, ll. 7-14.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade surfaces of K1, such that there are two recesses with inclined upper surfaces, sized such that the first slot has a size with regards to the damping pin size, such that the damping pin would be smaller than the size of the first recess and the gap between as taught by W1, for the purpose of ensuring the blade would be more easily installed without risk of contact between the second blade and the pin, and further that the guide surfaces in two recesses would aid in the centering of the pin.  This would yield the limitation of the damping pin to first slot size range includes where the pin is larger than the recess but smaller than the recess plus the gap, thus its protrusion beyond the first slot would be smaller than the gap. 

In Re Claims 2-3 and 6-10:
K1 as modified in claim 1 teaches:

	(Claim 2) the damper pin is a cylindrical pin, and wherein a diameter of the cylindrical damper pin is larger than a depth of the first slot. [K1 Figure 5 shows the pin is cylindrical, and the modification provides for the pin being larger than a depth of the first slot.]
	(Claim 3) claim 2, when the damper slot is viewed in a section perpendicular to an axial direction of the damper slot, the diameter of the cylindrical camper pin is smaller than a diameter of a circle inscribed in a receiving space of the damper slot.   [Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the cylinder, per W1 the pin will move towards the center region.]
	(Claim 6) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [W1, Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]
	(Claim 7) claim 3, wherein when a circular cross-section of the cylindrical damper pin, perpendicular to a longitudinal direction of the cylindrical damper pin, is divided into a first semicircular area and a second semicircular area based on a diameter as a reference line, specific gravity of the first semicircular area is lower than that of the second semicircular area so that a center of gravity of the damper pin is eccentric to the second semicircular area. [K1, Figure 7 shows an embodiment where there are voids(132) in the upper portion which would create a different relative mass and therefore center of gravity to the upper region as compared to the lower region. Page 3, ¶33 discloses the regions (132 are voids, apertures, or slots.)]
	(Claim 8) claim 7, the first semicircular area includes a low specific gravity region having a density lower than that of a material of the dampener pin. [K1, Figure 7, the voids(132) represent a region with a lower density, than the material of the dampener pin.]

	(Claim 10) claim 8, the low specific gravity region is formed closer to a circumferential surface of the damper pin in the first-semicircular area. [K1, Figure 7, shows some of the voids(132) are closer to the upper side of an upper (first) semicircular area.] 

In Re Claim 1:
K1 teaches:
A turbine blade assembly comprising:
	A plurality of turbine rotor disks (26); [Page 2, ¶24 discloses a plurality of disks.]
	A plurality of turbine blades (28a, 28b) each radially disposed along a circumferential surface of the turbine rotor disk(26); and [Figure 1 and 2]
	A damper device(100) comprising a damper slot(48) formed by first (48) and second (unlabeled curvature in second side) slots being axially opposite each other under respective platforms(38) of adjacent first(28b) and second(28a) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks, and a dampener pin(100) disposed in the damper slot 
[Page 2, ¶23, 24, and 26 along with Figure 3 provide the labels for the element numbers. Figures 5-6.]
	
K1 is silent as to:
	Wherein the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. \


	Wherein the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot such that a height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. [Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]  W1 discloses this feature is desirable because the pin should “be almost completely counter-sunk in the assigned recess of the turbine blade during mounting, so that the individual turbine blades of the rotor device can be pushed into the matched retention slot of the disk wheel bit by, without the danger of wedging or jamming.” (emphasis added.) [Col. 2, ll. 58-53.]  Further W1 teaches there should be two recesses, (the second smaller - Col. 8, ll. 25-30) where the recesses have inclined upper guide surfaces(36) [Col. 8, ll. 38-47.] which work together to aid in the positioning of the damping device to keep it centered between the devices. [Col. 9, ll. 7-14.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade surfaces of K1, such that there are two recesses with inclined upper surfaces, sized such that the first slot has a size with regards to the damping pin size, such that the damping pin would be smaller than the size of the first recess and the gap between as taught by W1, for the purpose of ensuring the blade would be more easily installed without risk of contact between the second blade and the pin, and further that the guide surfaces in two recesses would aid in the 

In Re Claims 12-13 and 16-20:
K1 as modified in claim 11 teaches:
	The damping device according to claim 11, wherein:
	(Claim 12) the damper pin is a cylindrical pin, and wherein a diameter of the cylindrical damper pin is larger than a depth of the first slot. [K1 Figure 5 shows the pin is cylindrical, and the modification provides for the pin being larger than a depth of the first slot.]
	(Claim 13) claim 12, when the damper slot is viewed in a section perpendicular to an axial direction of the damper slot, the diameter of the cylindrical camper pin is smaller than a diameter of a circle inscribed in a receiving space of the damper slot.   [Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the cylinder, per W1 the pin will move towards the center region.]
	(Claim 16) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [W1, Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]
	(Claim 17) claim 13, wherein when a circular cross-section of the cylindrical damper pin, perpendicular to a longitudinal direction of the cylindrical damper pin, is divided into a first semicircular area and a second semicircular area based on a diameter as a reference line, specific gravity of the first semicircular area is lower than that of the second semicircular area so that a center of gravity of the damper pin is eccentric to the second semicircular area. [K1, Figure 7 shows an embodiment where there are voids(132) in the upper portion which would create a different relative mass and therefore 
	(Claim 18) claim 17, the first semicircular area includes a low specific gravity region having a density lower than that of a material of the dampener pin. [K1, Figure 7, the voids(132) represent a region with a lower density, than the material of the dampener pin.]
	(Claim 19) claim 18, wherein the low specific gravity region is filled with a material having a lower density than the material of the damper pin or the low specific gravity region is formed as a hollow portion. [K1, Page 3, ¶33 the apertures(132) may be voids, i.e. hollow.]
	(Claim 20) claim 18, the low specific gravity region is formed closer to a circumferential surface of the damper pin in the first-semicircular area. [K1, Figure 7, shows some of the voids(132) are closer to the upper side of an upper (first) semicircular area.] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,584,597 to Kareff et al. discloses dampening pins with voids(122) inside the blade to adjust its weight, Figure 8. US 10,472,975 to Kareff et al. discloses damper pins made of two unequal halves of weight, as seen in Figure 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745